Citation Nr: 1035141	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for migraine headaches.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating action by the VA RO.  

During the course of his appeal, the Veteran requested a Board 
hearing before a Veterans Law Judge sitting at the RO.  The 
Veteran submitted a statement, received in September 2008, which 
indicated that he wished to withdraw his Board hearing request in 
lieu of an RO hearing before a Decision Review Officer (DRO).  
Thus, the Board hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704 (2009).  

In December 2009, the Veteran was afforded an RO hearing.  A 
transcript of that hearing is associated with the claims file.  

The issues of entitlement to service connection for bilateral 
hearing loss and for tinnitus are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.  


FINDINGS OF FACT
 
The Veteran's migraine headaches are shown to be manifest by a 
disability picture approximating that of characteristic 
prostrating attacks occurring on an average once a month over 
several months; however, very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability 
have not been demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but no 
more, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.120, 4.124a, Diagnostic Code (DC) 8100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Where complete notice is not 
timely accomplished, such error may be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, letters dated in October 2006, May 2008 and October 
2008 provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the Veteran 
and the types of evidence that will be obtained by VA.  
In particular, the October 2006 and October 2008 letters informed 
the Veteran as to disability ratings and effective dates.  As 
noted above, the claims were readjudicated via an SOC issued in 
February 2010, and an SSOC issued in May 2010, thus curing the 
timing deficiency.  See Mayfield 444 F.3d 1328 (Fed. Cir. 2006).  
Accordingly, no further development is necessary with respect to 
the duty to notify.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes service personnel and 
treatment records, VA treatment records, and VA examination 
reports.  
Also of record and considered in connection with the appeal is 
the Veteran's RO hearing testimony, along with various written 
statements submitted by himself and his representative.  There is 
no indication that any other relevant evidence remains 
outstanding.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting evidence.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  

In sum, any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

General Legal Criteria

Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's claim of evaluation of his migraine headaches is an 
appeal from the initial assignment of a disability rating.  As 
such, the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted. See 
Fenderson v. West, 12 Vet. App. 119 (1999).   

Specific Legal Criteria

The provisions of 38 C.F.R. § 4.120, which provide guidance in 
rating neurological conditions and convulsive disorders, requires 
that, with regard to evaluations by comparison, disability in 
this field is ordinarily to be rated in proportion to the 
impairment of motor, sensory or mental function.  Consider 
especially psychotic manifestations, complete or partial loss of 
use of one or more extremities, speech disturbances, impairment 
of vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc.  In rating disability 
from the conditions in the preceding sentence refer to the 
appropriate schedule.  38 C.F.R. § 4.120 (2009).  



The General Rating Formula for Miscellaneous Diseases, 38 C.F.R. 
§ 4.124a, provides as follows:

Diagnostic Code 8100, concerning Migraines:

50%:	With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability;

30%:	With characteristic prostrating attacks occurring on an 
average once a month over last several months;

10%:	With characteristic prostrating attacks averaging one in 2 
months over last several months.  

38 C.F.R. § 4.124a, DC 8100 (2009).  

Standard of Review

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The Veteran claims that he is entitled to a higher rating for his 
service-connected migraine headaches above the currently assigned 
10 percent under DC 8100.  38 C.F.R. § 4.124a.  In particular, he 
asserts an increase in the frequency of his headaches that are 
now accompanied by tremors, and has described his headaches as 
frequent and severe, occurring 2 to 3 times per week, for which 
he takes Aleve Gel Tabs to prevent them from becoming 
debilitating.  

The Board has reviewed the evidence of record, and for the 
following reasons, finds that the overall level of impairment of 
the service-connected migraine disability picture more closely 
resembles the criteria warranting the assignment of a 30 percent 
evaluation in this case.  

VA treatment records, dated from November 2005, show a history of 
migraine headaches and tremor stable with prophylaxis, complaints 
of and treatment for sinus headaches, anxiety, essential tremor, 
resting tremor, and chronic left upper extremity tremor, with 
some burning pain since severe trauma to the left face and neck 
region for which he takes propranolol.  

Notably, a VA emergency department report reflects treatment for 
a severe headache and a diagnosis of chronic sinusitis.  Another 
record, dated in December 2006, shows complaints of headaches 
about once a week, which was resolved with excedrin or motrin.  A 
VA treatment record, dated in November 2007, indicates subjective 
complaints of anxiety, along with chronic pain and stiffness in 
the neck and left shoulder due, which seemed to have worsened.  A 
VA treatment record dated later that same month reflects the 
Veteran reported increased frequency in his migraine headaches.  
Significantly, VA treatment records, dated in March 2009 and 
October 2009 reveal findings of migraine headaches and tremor 
stable with propanolol.  

In conjunction with the current appeal, the Veteran underwent a 
fee basis examination in December 2006, during which he 
complained of persistent headaches without functional impairment.  
On neurological examination, the examiner observed normal cranial 
nerves, motor function within normal limits of the upper 
extremities, abnormal sensory function with findings of 
intermittent numbness of the left hand, right and left upper 
extremity reflexes revealing biceps jerk +1 and triceps jerk +1, 
bilaterally, and normal motor function and sensory function of 
the lower extremities.  Here, the Veteran was diagnosed with scar 
on chin with intermittent headaches.  

The Veteran underwent a VA headache examination in July 2009.  
Here, he reported a history of diagnosis of migraine headaches 
for the last 3.5 years, which is basically unchanged.  He did not 
report any specific flare-ups, and further questions on flare-
ups, to include additional limitation of motion or functional 
impairment, could not be answered.  He indicated that he takes 40 
mg of propanolol daily, and uses up to 6 capsules of over-the-
counter Aleve daily, which help to keep his headaches under 
control.  The Veteran experienced one headache a week, lasting 
for 2 hours.  Most of the time he can continue to work with the 
headache.  He complained that his headaches were severe, but 
denied that they were prostrating.  Moreover, he noted that in 
between the headaches, he does not have any neurological 
deficits.   

On physical examination, the examiner observed the Veteran to be 
alert, cooperative, and oriented to time, place and person.  
Cranial nerves II through XII were intact.  Muscle mass, tone, 
and power were found to be normal and symmetrical in all four 
extremities, and there was no cerebellar dysfunction, or sensory 
deficits noted.  Further, the examiner indicated tendon jerks 
were normal and symmetrical in all four extremities.  Here, the 
Veteran was diagnosed with migraine headaches.  

Most recently, the Veteran underwent a VA neurology examination 
in April 2010.  Here, the examiner noted a prior medical history 
including essential tremor, and headaches since 1964 when he was 
attacked in service.  The Veteran reported that from 1964 to 2005 
he would only use over-the-counter medications for pain control, 
but that he was eventually diagnosed with essential tremor and 
headaches for which he was prescribed propranolol.  He indicated 
that his headaches are localized to the left temple region, and 
described them as 8 out of 10 in severity, on average.  The 
Veteran characterized his headaches as pulsating, and endorsed 
symptoms of nausea, emesis, photophobia, and phonophobia, which 
were exacerbated by bending over, occurring 2 to 3 times per week 
since 2008.  He reported that the propranolol initially decreased 
the intensity of the headaches, but that over the last 2 years 
the intensity and frequency has increased again.  

On physical examination, there was mild postural tremor in the 
left hand with outstretched hands, but otherwise normal findings.  
An MRI study of the brain, dated in March 2010, indicated no 
intracranial mass, and fluid level in the right maxillary sinus 
consistent with acute sinusitis.  The Veteran was diagnosed with 
migraines, and the examiner recommended that the dosage of 
propranolol be increased.  The examiner observed that cranial 
nerves, motor testing, gait, posture and functional testing of 
the lower limbs, sensation, head and face, and coordination were 
within normal limits.  

An addendum accompanying the April 2010 VA examination report 
shows that the neurology staff physician agreed with the 
assessment and recommendations of the April 2010 examiner.  

Statements from the Veteran received throughout the duration of 
the appeal relate complaints of severe, debilitating, frequent 
migraine headaches occurring on a weekly basis accompanied with 
numbness in the left arm and hand.  

Lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

In reviewing the findings of the various VA examinations and VA 
treatment records, in light of the statements and the credible 
lay assertions provided by the Veteran, the service-connected 
migraine disability is found to be productive of an overall 
disability picture that more closely resembles that of 
characteristic prostrating attacks occurring on an average once a 
month over several months.  

However, the Board finds that the service-connected migraine 
headaches alone are not shown to be manifested by very frequent 
completely prostrating and prolonged attacks that result in 
severe economic inadaptability.  Indeed, while increasing in 
severity over the appeal period, as evidenced by an increase in 
medication dosage, there is still no showing that the migraine 
attacks were completely prostrating over any portion of the 
rating period on appeal.  

Consequently, on this record, an increased rating of 30 percent 
for the service-connected migraine disability for the period of 
this appeal is warranted.  See 38 C.F.R. §§ 4.3, 4.7, 4.120, 
4.124a, DC 8100 (2009).  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).   

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id.  at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected migraines at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's disorder.  Accordingly, referral 
for extraschedular consideration is not in order.  


ORDER

An increased rating of 30 percent, for migraine headaches is 
granted, subject to the regulations governing the payment of VA 
monetary benefits.  


REMAND

The Veteran generally contends that he currently suffers from 
bilateral hearing loss and tinnitus that are related to his 
active service.  This assertion is supported by his RO hearing 
testimony and written statements.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).  Moreover, from a clinical standpoint, the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  

Service records confirm that the Veteran's military occupational 
specialty (MOS) was as radar man, and indicate that he served 
aboard the USS Merrick and USS Oklahoma City.  Further, a deck 
log from a period of the Veteran's active service reflects that 
the USS Oklahoma City "commenced simulated shore bombardment 
exercises."  As such, noise exposure is deemed consistent with 
the types and circumstances of service and is hereby conceded.  
38 U.S.C.A. § 1154(a).  

In this case, recent post-service clinical records reflect 
complaints of hearing loss and also indicate a diagnosis (though 
not based on audiometric data).  

In light of the in-service noise exposure, the Veteran's current 
complaints of hearing loss and tinnitus, and the impression of 
hearing loss in the clinical records, the Board finds that a VA 
examination should be afforded to determine the etiology of any 
such disorders.


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
obtain any outstanding pertinent evidence 
identified but not provided by the Veteran, 
as well as copies of all pertinent records of 
treatment, identified by the Veteran, from 
other medical providers not already of 
record.  

If the RO is unable to obtain any pertinent 
evidence identified by the Veteran, it should 
so inform the Veteran and his representative 
and request that they submit the outstanding 
evidence.  

2.  The RO then should schedule the Veteran 
for a VA audiology examination to determine 
the nature and likely etiology of the claimed 
bilateral hearing loss and tinnitus.  The 
Veteran's claims file must be reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be reported 
in detail.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (a 50 
percent or more probability) that any current 
bilateral hearing disability or tinnitus is 
due to excessive noise exposure in active 
service.  The examiner should set forth the 
complete rationale for all opinions expressed 
and conclusions reached.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claims in light of all the evidence of 
record.  If any benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should be 
furnished with a responsive SSOC and afforded 
a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


